Citation Nr: 0006396	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  98-19 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,020.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.


This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 decision of the Committee on 
Waivers and Compromises (Committee) of the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's request for waiver of 
recovery of a $4,020 overpayment of improved pension 
benefits.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's failure to submit accurate income 
information constitutes bad faith.


CONCLUSION OF LAW

The veteran's bad faith precludes consideration of waiver of 
recovery of the improved pension overpayment.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1997); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained that have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


The veteran contends, essentially, that his overpayment 
indebtedness is not the result of misrepresentation or bad 
faith.  Instead, he alleges that he was not "of sound or 
legal mind" in 1992, and as such he was unaware of any 
wrongdoing.  After a review of the record, however, the Board 
must conclude that his indebtedness is the result of bad 
faith, and that it must deny a waiver of recovery of the 
full, original amount of the indebtedness.

The provisions of 38 U.S.C.A. § 5302(c) (West 1991 & Supp. 
1997) prohibit the waiver of a debt where "there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver."  Similarly, 38 C.F.R. § 1.965(b) (1999) precludes 
waiver upon a finding of (1) fraud or misrepresentation of a 
material fact, (2) bad faith, or (3) lack of good faith.  A 
debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  38 C.F.R. 
§ 1.965(b)(2) (1999).  A debtor exhibits lack of good faith 
where the debtor's conduct shows an "absence of an honest 
intention to abstain from taking unfair advantage of 
the...Government."  38 C.F.R. § 1.965(b)(3) (1999).  The Board 
also notes that any misrepresentation of material fact must 
be "more than non-willful or mere inadvertence."  38 C.F.R. 
§ 1.962(b) (1999).

In the instant case, the record clearly establishes that the 
veteran deliberately failed to report unearned income that he 
apparently received in 1992.  It must be pointed out that VA 
advised him repeatedly to report all changes in income to VA; 
one letter to that effect was sent to him in May 1992, 
advising him that "you must notify us immediately if you/your 
family receive(s) any income from a source other than that 
shown above.  You must also report any changes in the income 
shown above.  Failure to inform the VA promptly of income 
changes may result in the creation of an overpayment in your 
account."  Nonetheless, he failed to advise VA that he was in 
receipt of additional income.  It can only be concluded that 
he purposefully 

sought to maximize his pension benefits, for whatever motive, 
by withholding required data on additional sources of income.  
This position is supported by the fact that he also 
indicated, on the Improved Pension Eligibility Verification 
Report (Veteran With Children), VA Form 21-0517, that he 
submitted in February 1993, that he received no monthly 
income from sources such as Social Security, U.S. Civil 
Service or public assistance.  Likewise, on this form, he 
indicated, with regard to "other than monthly income" such as 
total interest and dividends and "all other income," that he 
received no such income whatsoever for the periods from 
February 1, 1991, through January 31, 1992, and from February 
1, 1992, through January 31, 1993.  The Board specifically 
notes that he indicated "0" in all appropriate places, and 
that he signed and dated the form.  It must again be 
concluded that his apparent failure to report his income was 
based on an attempt to receive as much pension as possible, 
notwithstanding the legal requirements that improved pension 
benefits be offset by income.  See 38 U.S.C.A. § 1541 (West 
1991). 

After consideration of the pertinent evidence, the Board must 
concur with the Committee's finding in September 1997 that 
the veteran's failure to report his unearned income 
constitutes bad faith, in that he sought to obtain an unfair 
advantage with regard to the payment of improved pension 
benefits.  Richards v. Brown, 9 Vet. App. 255 (1996).  He had 
knowledge of the likely consequences - that is, payment of 
pension benefit amounts to which he was not legally entitled 
- and his actions resulted in a loss to the Government, in 
the form of that additional and improperly obtained money.

The Board is cognizant of the argument raised by the veteran 
in his defense, to the effect that he was not of sound mind 
in 1992, and therefore should not be held responsible for the 
failure to report the unearned income in question.  The Board 
finds this argument without merit.  While it acknowledges 
that the award of his pension benefits was based on 
impairment resulting from a mental disorder, characterized at 
that time as manic depressive illness, and that he has been 
rated as 100 percent disabled for service-connected post-
traumatic stress disorder since May 1996, the record is 
devoid of evidence demonstrating that he was so disabled as 
of 

1992 as to be blameless for his actions.  The Board 
particularly notes that the evidence does not show that a 
guardian had been appointed to act on his behalf, or that he 
was otherwise deemed at that time unable to manage his 
affairs; to the contrary, the record shows that he had 
custody of a minor child at that time.  The evidence also 
shows, as discussed above, that he was able to complete the 
VA Form 21-0517 submitted in February 1993; no spaces or 
questions were left blank, and there is no indication that he 
did not comprehend the meaning of the questions, or the 
significance of the information he furnished therein.  In the 
absence of any persuasive evidence to support the veteran's 
contentions that he was not mentally capable at that time, 
the Board finds that those contentions, in and of themselves, 
do not exculpate the veteran from his actions.

In view of the Board's finding that the veteran acted in bad 
faith, it is concomitantly precluded from granting a waiver 
of his debt of $4,020, which was created by improved pension 
overpayment in that amount.  38 C.F.R. § 1.965(b) (1999).


ORDER

Entitlement to waiver of recovery of a debt created by 
improved pension overpayment in the amount of $4,020 is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

